Title: [Diary entry: 27 November 1787]
From: Washington, George
To: 

 Tuesday 27th. Thermometer at 46 in the Morning—49 at Noon and 47 at Night. Wind at No. Et. all day and weather very heavy and threatning. Rid to the Plantations in the Neck, Muddy hole, Dogue run, Frenchs and Ferry. At the first gathering, and measuring Corn. The whole produce of field No. 3 amounted to no more than  Barrls. 6 plows were at work. At Muddy hole, 3 plows were at work—the other hands gathering Corn & husking it. At Dogue run, 4 plows were at Work. The other hands were cleaning the Oats which had been tread out yesterday. At French’s 2 plows were at Work. All the other hands were cleaning Oats. At the Ferry 3 plows were at Work. All the rest of the hands were gathering & husking Corn.